PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_04_EN.txt. 85

SEPARATE OPINION OF M. HAMMARSKJOLD.
[Translation.]
I.

Being unable, much to my regret, to concur in the judg-
ment of the Court, I feel obliged very briefly to state my
own opinion in regard to the case decided by this judgment.

The first question arising is whether the appeal can be
entertained. As it has not been contended that the appeal was
out of time (Art. X, para. 2, of Agreement II), the point to be
decided. is whether the two conditions laid down in Article X,
paragraph 1, of Agreement II have been fulfilled.

The most important of these conditions is that the judg-
ments impeached must have been rendered in “proceedings
other than those referred to in Article I’’ of Agreement II,
in order to enable the Court to entertain an “appeal”? from
them. The answer to the question whether this condition is
fulfilled depends, in my view, upon the results of a com-
parison between, on the one hand, the external characteristics
of the proceedings culminating in the judgments impeached, as
these characteristics emerge from the applications instituting
proceedings, and, on the other hand, the procedural require-
ments resulting from Article I, which, for the purposes of defining
the “proceedings” referred to in that Article, must be read in
conjunction more especially with Articles VII and VIII. For
the reasons, 7. a., which are set forth in M. Anzilotti’s separate
opinion, I hold that the answer to this question must be in the
affirmative. I have one observation only to add to these reasons :
under Article I, paragraph 2, sub-paragraph 2, of Agreement II,
“any proceedings .... instituted .... as a result of the application
of the new Yugoslav law’’—this is true of the three cases referred
to the Court—‘“can only be instituted against the Agrarian
Fund....”.. In fact the three suits culminating in the judgments
forming the subject of the appeal to the Court were brought
against Yugoslavia. In my view, the provision in Article [IT
to the effect that “the claims introducing legal proceedings
against .... Yugoslavia, referred to in Article I, shall be treated
henceforth as having been made against the Agrarian Fund”
is not even applicable to the proceedings referred to in Article I,
paragraph 2, sub-paragraph 2.

I am also led to. an affirmative conclusion as regards the
fulfilment of the condition that the judgments impeached before
the Court must be “judgments on questions of jurisdiction or

8 59
A./B. 68 (PAJZS, CSAKY, ETC., CASE).—OP. HAMMARSKJOLD 86

merits’. For my reasons for so doing, I would’ refer to what
Mr. Hudson says in the first part of his separate opinion.

It follows that in my opinion the appeal should be enter-
tained. It therefore becomes necessary to consider whether the
judgments are sound.

In my viéw, the applications lodged with the Mixed Arbitral
Tribunal raised two questions on the merits:

(1) whether, after the coming into force of the Paris Agree:
ments, it was still open to the claimants to make application
to the Mixed Arbitral Tribunal for national treatment under
Article 250 of the Treaty of Trianon ;

(2) and, if so, whether the conditions laid down by that Article
were fulfilled in the particular cases.

The Yugoslav Government lodged three objections to these
applications before the Mixed Arbitral Tribunal: that they
could not ‘be entertained.; that. they were out of time; and that
the. Tribunal’ had no jurisdiction. ‘The judgments impeached
actually dealt with the first of these objections only. They
were however based on reasoning which bore so directly upon
the first- question on the merits stated above, that the sound-
ness of the judgments ‘depends entirely on whether the conclusion
reached by the Mixed Arbitral Tribunal on this question is
well-founded ; that conclusion is that ‘the: arrangement worked
out” in Agreement II ‘is only effective if it covers all proceed-
ings brought or which may be brought by Hungarian nationals
against .... Yugoslavia. in regard to the agrarian reform. Arti-
cle I of the Agreement covers them all and none of these
suits may henceforth be based on Article 250 of the Treaty of
Trianon.”

It is impossible for me to agree with this view because, for
the reasons already given by M. Anzilotti in his separate opinion
and by Mr. Hudson in part II of the separate opinion which
he has appended to the judgment, I hold that the expression
“proceedings .... in régard to the agrarian reforms....’’ used in
Article I does not bear a purely literal meaning, but a special
and limited meaning which is sufficiently defined by the preamble
of Agreement II. This special meaning implies that there are
cases which, though “‘in regard to the agrarian reform”, are not
covered by Article I of Agreement II: In my opinion, the
three cases before the Court are among those to which the
Paris Agreements are inapplicable. They are “proceedings ....
instituted .... as a result of (à la suite de) the application of
the new Yugoslav law’. Such proceedings are dealt with in
Article I, paragraph 2, sub-paragraph 2, of Agreement II. But
that provision, in my opinion, only relates to suits which arise
from an expropriation decree issued under the definitive law
and which are directed to obtaining the compensation -contem-
plated by the Agreements ‘in respect of areas to which an

60
A./B. 68 (PAJZS, CSAKY, ETC., CASE).—OP. HAMMARSKJOLD 87

‘effective’ measure of agrarian reform is applied for the first
time as a result of this decree. And the three cases in question
obviously do not fulfil the two latter conditions.

My conclusion therefore is that the judgments impeached are
ill-founded and should be reviewed.

The Yugoslav Government has submitted that in the event
of a decision to this effect, the cases should be referred back to
the Mixed Arbitral Tribunal in order that the latter may
adjudicate upon the objections that the claims are out of time
and that it has no jurisdiction. I do not consider this submis-
sion to be well-founded. In my view, the Mixed Arbitral
Tribunal, in rendering its decision and in reasoning as it did
in so doing, must be held to have accepted jurisdiction and to
have recognized as a foregone conclusion that the applications
instituting proceedings were not out of time.

But I hold that the second question on the merits raised by
these applications—namely the question of the application as
distinct from the applicability of Article 250 of the Treaty of
Trianon—does not, in view of the circumstances of the case,
arise before the Court adjudicating ‘‘on appeal’. This question
should therefore be referred back to the Mixed Arbitral Tribunal
for decision.

Since, in my view, the appeal should be entertained, there
would be no occasion to adjudicate upon the alternative request
for the interpretation and application of Agreements II and ITT
of Paris submitted by Hungary. Accordingly, my “‘separate opin-
ion” might terminate at this point.

IL.

I desire however to add that the vote which I have felt bound
to record against the judgment of the Court applies not only to
the rejection of the appeal, but also to the decision to the effect
that “the attitude of Yugoslavia towards Hungarian nationals
affected by the agrarian reform measures in Yugoslavia has been
consistent with the provisions of the Agreements of Paris” and
to the reasons on which that decision is based. As my dissent,
however, is only partial in this regard, I feel that I should
briefly explain my view.

If one takes the standpoint, as adopted by the Court, that
the appeal cannot be entertained, the next questions which
present themselves are the admissibility of the request for the
interpretation and application of the Agreements, and the defini-
tion of the ‘attitude’ of Yugoslavia, which is referred to in
that request. In regard to these points, I find myself in agree-
ment with the judgment, and I do not think it necessary to

61
A.JE: 68 (PAJZS, CSAKY, ETC., CASE).—OP. HAMMARSKJOLD 88’

consider whether the ‘attitude’ in question ‘corresponded—and,
if so, to what extent—to a refusal to pay the local indém-
nities.

At this point, I find it necessary to draw a very clear dis-
tinction between, on the one hand, the three petitioners in the:
proceedings forming the subject of the main submission to the
Court (with such other Hungarian nationals as may be simi-
larly situated, and may have filed applications after April 28th,
1930) and, on the other hand, the Hungarian nationals ‘‘who
have never had any intention of claiming more than -national
treatment”. |

In regard to the former category, it follows, by hypothesis—
seeing that the appeal has been rejected—that their cases come
under Article I of Agreement II of Paris. In my view that
by no means implies that the same arguments which have
been used as grounds for the rejection of the appeal can be
employed as they stand in regard to the request for interpreta-
tion and application: for, a decision of the Court delivered
“on appeal” is of an entirely different legal character from a
decision delivered on a request for interpretation ; the former:
has the force of ves judicata in regard to the parties, and
perhaps also in regard to the Mixed Arbitral Tribunal, while
the second is only of a declaratory character; moreover, the
appeal related to judgments delivered by the Mixed Arbitral
Tribunal, whereas the request for interpretation relates to the
attitude of Yugoslavia; lastly, the applications. which led to
the judgments under appeal were based: on Article 250 of the
Treaty of Trianon, whereas the “attitude” of the Yugoslav
Government, which is the subject of the request for interpreta-
tion, is alleged to be based on the Paris Agreements. But
it follows, no doubt, from the fact that the cases of the three
petitioners (and the other similar cases) fall by hypothesis
under Article I of Agreement II, that the whole’ of the Agree-
ments, including Article 10 of Agreement III, are also applic-
able to them. That Article provides that the capital of the
Agrarian Fund shall be reduced to a certain extent in respect
of the lands belonging to owners who were “actually claim-
ants” on April 28th, 1930, “in regard to whom the Mixed
Arbitral Tribunal decides that it has no jurisdiction or whose
claim it dismisses’; and this reduction finds its counterpart in
“a reduction in the annuity to be paid by Yugoslavia’. But
the same rule does not apply in regard to lands belonging to
Hungarian nationals who—like the petitioners in the three
suits—did not become claimants until after the above-mentioned
date. It follows that the local indemnities of claimants belonging
to the latter category fall inevitably—if the hypothesis in ques-
tion is accepted—-within the scope of the lump-sum settlement
referred to in Article ro of Agreement III.

62:
A./B. 68 (PAJZS, CSAKY, ETC., CASE). — OP. HAMMARSKJGLD 8g

So far as concerns these claimants, the “attitude’’ of the
Yugoslav Government would therefore appear to be in conform-
ity with the Paris Agreements.

The position is different in regard to the Hungarian nation-
als, owners of large estates in Yugoslavia, who have been
expropriated under the agrarian reform but have never insti-
tuted any legal proceedings before the Mixed Arbitral Tribu-
nal; for their cases cannot be considered as being covered by
the Paris Agreements, unless it is assumed that the effect of
those Agreements was to compel all Hungarian nationals either
to institute proceedings before the Mixed Arbitral Tribunal, or to
abandon their title to any indemnity at all; and, for the
reasons, among others, given in M. Anzilotti’s separate opinion,
I feel it is impossible to accept such an assumption.

Moreover, even if it were admitted that these cases, as such,
came under the Paris Agreements, claims for local indemnities
would not, for the reasons I have already given, be covered
by the only clause in Article I of Agreement II which might
possibly be thought applicable, viz.: sub-paragraph 2 of para-
graph 2 of that Article. Neither would, therefore, the provi-
sions of Agreement III be applicable to them. If one adopts the
latter standpoint, it is, accordingly, manifest that the “attitude”
of the Yugoslav Government towards the Hungarian nationals
in question was not consistent with the Paris Agreements.

If, however, one takes the view that the cases of these |
Hungarian nationals are not covered by the Agreements, one also
arrives at the same conclusion. For, the Agreements constitute
a derogation from the rule prescribed in Article 250 of the Treaty
of Trianon, which, in its turn, in derogating from the excep-
tional rule laid down in Article 232 of the same Treaty, reverts
to the ordinary law. But a derogation from the ordinary law
cannot be presumed; it has to be explicitly laid down in the
texts. It would therefore be impossible to use the silence of
the texts as a ground for justifying an action which, beyond
doubt, constitutes such a derogation. It follows that, since the
cases in question were not expressly provided for in the Agree-
ments, it is impossible to find. in the latter any ground for
refusing treatment in accordance with the régime of ordinary
law to the parties concerned. A “refusal”? based on such
grounds, and producing such effects, would not therefore be
consistent with the Paris Agreements.

(Signed) A. HAMMARSKJOLD.

63
